DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rhe et al. (US 2018/0151662, hereinafter “Rhe”).
With respect to Claim 1, Rhe teaches a display device comprising:

a touch member disposed on the display member and having a main touch area (Rhe: Fig. 5, transmit TX and receive RX touch sensing electrodes disposed in the active area AA),
wherein the touch member includes touch electrodes disposed in the main touch area and touch lines connected to the touch electrodes (Rhe: Fig. 5, routing wires RW connecting touch electrodes TX/RX to pad area PA), the main touch area corresponding to the active area and a portion of the touch lines corresponding to the non-active area (Rhe: Fig. 5, portion of the routing wires RW disposed in the bezel area ZA),
wherein the touch lines include a first touch line part disposed on an upper side of the bending region (Rhe: Fig. 6B, metal layers M1 and M2 in the pad area PA disposed on one side of the bending area BA), and a second touch line part disposed on a lower side of the bending region (Rhe: Fig. 6B, metal layer M2 in the link area LA disposed on another side of the bending area BA), and
wherein a number of conductive layers forming the first touch line part is greater than a number of conductive layers forming the second touch line part (Rhe: Fig. 6B, link area LA includes metal layer M2 and pad area PA includes metal layers M1 and M2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rhe in view of Yau et al. (US 2016/0018348, hereinafter “Yau”).
With respect to Claim 18, Rhe teaches a display device comprising:
a display member including a substrate having an active area and a non-active area around the active area (Rhe: Para. [0060]; Fig. 5, EL display includes an active area AA and a bezel area ZA outside the active area AA), and light-emitting elements disposed on the substrate (Rhe: Fig. 3, a plurality of display elements disposed on the EL display support substrate), the non-active area including a bending region (Rhe: Fig. 6B, bezel area ZA includes bending area BA); and
a touch member disposed on the display member and having a main touch area (Rhe: Fig. 5, transmit TX and receive RX touch sensing electrodes disposed in the active area AA),
wherein the touch member includes touch electrodes disposed in the main touch area and touch lines connected to the touch electrodes (Rhe: Fig. 5, routing wires RW connecting touch electrodes TX/RX to pad area PA), the main touch area corresponding 
wherein the touch lines include a first touch line part disposed on an upper side of the bending region (Rhe: Fig. 6B, metal layers M1 and M2 in the pad area PA disposed on one side of the bending area BA), and a second touch line part disposed on a lower side of the bending region (Rhe: Fig. 6B, metal layer M2 in the link area LA disposed on another side of the bending area BA).
Rhe fails to expressly disclose wherein a first width of first touch line part is less than a second width of the second touch line part.
However, Yau discloses wherein a first width of first touch line part is less than a second width of the second touch line part (Yau: Para. [0055]; Fig. 1B, the connecting pattern 142 has a larger width at the periphery circuit 150 than at the sensing area 104). 
Therefore, it would be obvious to one of ordinary skill in the art to modify the display device, as taught by Rhe, to incorporate varying the linewidth of routing wires, as taught by Yau, in order to reduce disconnection issues and improve sensing ability (Yau: Para. [0009]).

Allowable Subject Matter
Claims 2-17 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN EARLES/Primary Examiner, Art Unit 2625